DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated June 15, 2021 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1 and 18-20 have been amended.  No claims have been added or cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(2) rejection of claims 1-7, 11-15 and 17-20 as being anticipated by Zarakas has been fully considered but is not persuasive.  Applicant indicated that support for the amendments could be found at paragraphs 0257-0260 of the filed application.  In reviewing these paragraphs the “authorization” appears to be a particular state for the digital transaction card (DTC) that has been set by the host smartphone (DAD).  However Zarakas teaches at paragraphs 0163-0168 and in Figure 10 that an account holder through their mobile device may store transaction rules on the mobile device that pertain to “allowing or denying transactions based on a purchase amount, the time of day, the date, the day of the week, the merchant, the geographical location of the transaction, the type of merchant, and the like” (0164) and that these rules may be transmitted from the mobile device to the dynamic transaction card (0167-0168) that replace any existing rules governing the use of the dynamic transaction card.  These rule updates are performed independently 
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 8 and 9 as being unpatentable over Zarakas in view of Olson (U.S. Patent 9,286,561) has been fully considered but is not persuasive.  As the argument relies on the alleged deficiencies of Zarakas as applied to claim 1 the argument fails to demonstrate any clear error on the part of the Examiner.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 10 as being unpatentable over Zarakas in view of Weissman (U.S. Patent 6,353,811) has been fully considered but is not persuasive.  As the argument relies on the alleged deficiencies of Zarakas as applied to claim 1 the argument fails to demonstrate any clear error on the part of the Examiner.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 16 as being unpatentable over Zarakas in view of Wishne (U.S. Patent Publication 2017/0161978) has been fully considered but is not persuasive.  As the argument relies on the alleged deficiencies of Zarakas as applied to claim 1 the argument fails to demonstrate any clear error on the part of the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-15 and 17-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zarakas et al. (U.S. Patent Publication 2016/0307190, now U.S. Patent 10,489,774, hereinafter referred to as Zarakas).
As per claims 1 and 18-20
Zarakas discloses a digital transaction apparatus comprising: a Data Assistance Device (DAD), including: a user interface that is operable to at least select data (0015 “In an example embodiment, a system supporting a dynamic transaction card may include a dynamic transaction card, a mobile device, an EMV terminal, and/or a financial institution system connected over network connections (e.g., Internet, Near Field Communication (NFC), Radio Frequency Identification (RFID), Bluetooth, including Bluetooth Low Energy (BLE) and/or the like). A mobile device may include, for example, a smartphone, tablet, phablet, laptop, or the like”, 0018 “By interacting with the 
Zarakas discloses a DAD transmitter (0012 “An account holder device may connect with a dynamic transaction card via, for example, WiFi, Bluetooth, Bluetooth Low Energy (BLE), RFID, and/or NFC technologies and transmit the data included in a received notification from a backend server”, 0019 “For example, upon receiving a request to power-up the dynamic transaction card via, for example, a sensor or other input mechanism, the dynamic transaction card may request connection to a mobile device via an antenna or other connection technology (e.g. a Bluetooth antenna, an NFC antenna, RFID, Infra-Red (IR), and/or the like). Upon establishing a secure connection between the dynamic transaction card and a mobile device, the dynamic transaction card may request updated account information for accounts stored on the dynamic transaction card”)
Zarakas discloses a Digital Transaction Card (DTC), comprising: a Digital Transaction Processing Unit (DTPU) (0013 “For example, a dynamic transaction card may include… a microcontroller storing firmware, Java applets, Java applet integration, and the like, an EMV chip”, 0014 “A dynamic transaction card may include an EMV chip 
Zarakas discloses wherein the DAD and DTC are operable to transfer data from the DAD to the DTC (0023) and when subsequently using the DTC to effect a digital transaction, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, 
Zarakas discloses wherein the DAD is operable to set on the DTC a state of authorization of the DTC for a digital transaction (Abstract, 0010 “As referred to herein, an electronic transaction card (e.g., a dynamic transaction card, as referenced herein) may be understood to include a transaction card that may include a number of accounts that may be activated and/or deactivated by an account holder and/or account provider, data storage that may be updated to reflect real-time and/or on-demand account and/or transaction data, and/or display components to display the updated account and/or transaction data. A dynamic transaction card may be understood to be activated (e.g., turned on) and/or deactivated (e.g., turned off) based on input received at the dynamic transaction card as described herein”, 0116 “For example, where an account has been marked as associated with fraudulent activity, an account holder and/or issuing financial institution may deactivate the card associated with the account”, see also 0146, 0156-0157), the state of authorization being set without reference to an entity outside of the DAD and the DTC (0159 “Also, a cardholder may preselect which account to use for specific transactions by setting up account rules (e.g., use credit account to maximize rewards, use debit account when credit balance is at a predetermined level, use credit account at a specific merchant type, and/or the like), 0164 “Transaction rules may include for example, rules pertaining to allowing or denying transactions based on a purchase amount, the time of day, the date, the day of the week, the merchant, the geographical location of the transaction, the type of merchant, and/or the like”, 0166 “When a connection is detected, a mobile device may receive a request for updated 1008. Rules may be updated on a dynamic transaction card in response to receiving a request from the dynamic transaction card. In another example, rule updates at a dynamic transaction card may occur when a dynamic transaction card requests balance information from a mobile device. Rule updates may occur every time a dynamic transaction card is activated or wakes up and receives additional updated information, such as location information, transaction information. and/or the like”, 0167 “At block 1010, the updated rules may be transmitted from the mobile device to the dynamic transaction card via, for example, NFC, BLE, Bluetooth, RFID, WiFi Direct, and/or other technologies. Updates may be transmitted as a full reset of transaction rules thereby replacing the transaction rules previously stored on the dynamic transaction card. Updates may be transmitted as the changes between the current transaction rules stored on a dynamic transaction card and the updated transaction rules stored on a mobile device”, 0168 “At block 1012, updated transaction rules may be stored in a microcontroller, microprocessor, and/or other element of a dynamic transaction card and run during a transaction prior to transmitting any data to an authorization network and/or financial institution”) Account rules may be stored on a dynamic transaction card and/or an account holder's mobile device (which may then be pushed to a dynamic transaction card at the time a transaction is initiated)”) (Examiner notes that the Zarakas disclosure indicates at 0146 clearly indicates that the activation and deactivation applies to specific account information within the card per the abstract, 0010-0011 and 0146 and not the entire card.  Examiner would also note that while the claim uses the term “authorization” and 
Zarakas disclose the DTC operable to detect whether a digital transaction is authorized by checking the state of authorization set on the DTC by the DAD (Abstract, 0010, 0156, 0160 “Upon transmitting a transaction request and/or upon receiving transaction approval, a dynamic transaction card may receive updated data based on the current transaction at block 608. Updated data may include the transaction amount, an account balance prior to the transaction, an account balance after transaction approval, an account number, account holder data, budget category, remaining budget amount, spending per category, and/or the like”, 0178 “Once a transaction has been processed at an issuer, a response (e.g., a plaintext response) may be sent from the issuer to a dynamic transaction card via a payment network, acquirer, and/or PoS terminal 1210”, 0164-0168, 0187-0188)
As per claim 2
Zarakas discloses wherein the transferred data comprises data pertaining to one or more selectable personalities (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
As per claim 3

As per claim 4
Zarakas discloses wherein the one or more instructions comprise instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, 
As per claim 5
Zarakas discloses wherein data pertaining to the plurality of selectable personalities is stored on the DAD (Figure 10 element 1004 “At block 1002, the method may begin. At block 1004, an account holder and/or financial institution may store transaction rules associated with a dynamic transaction card on a mobile device. Transaction rules may include for example, rules pertaining to allowing or denying transactions based on a purchase amount, the time of day, the date, the day of the week, the merchant, the geographical location of the transaction, the type of merchant, and/or the like”, 0147 “For example, where partially pre-loaded card and/or account data are stored on a dynamic card, new card and/or account data may be received from an account holder's mobile device via a wireless connection (e.g., BLE, NFC, WiFi, and/or the like) or a contact connection (e.g., using a terminal in contact with an EMV chip and/or other microchip). Data received may include an applet and/or applet data required to execute transactions, manipulate dynamic displays, and/or perform any of the functionality described herein”)
Zarakas discloses changing the current personality of the DTC to the selected personality comprises: receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an 
Zarakas transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
Zarakas discloses implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”, 0187 “At block 1518, where a connection is made, a transaction may be initiated. Upon initiation of a transaction, along with the transaction data (e.g., merchant identifier, purchase price, and/or the like), data indicating that a connection was made between the dynamic transaction card and a mobile device may be included”)
As per claim 6
Zarakas discloses wherein data related to the plurality of selectable personalities is stored on the DTC (0147 “For example, where partially pre-loaded card and/or account data are stored on a dynamic card, new card and/or account data may be received from an account holder's mobile device via a wireless connection (e.g., BLE, NFC, WiFi, and/or the like) or a contact connection (e.g., using a terminal in contact with an EMV chip and/or other microchip). Data received may include an applet and/or applet data required to execute transactions, manipulate dynamic displays, and/or perform any of the functionality described herein”)
Zarakas discloses changing the current personality of the DTC to the selected personality comprises: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
Zarakas discloses transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a 
Zarakas discloses implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”, 0187 “At block 1518, where a connection is made, a transaction may be initiated. Upon initiation of a transaction, along with the transaction data (e.g., merchant identifier, purchase price, and/or the like), data indicating that a connection was made between the dynamic transaction card and a mobile device may be included”)
As per claim 7
Zarakas discloses wherein the DTC comprises a user interface (0056 “A dynamic transaction card may include any transaction card that is able to display alerts, notifications, and/or other output to a card holder via a display and/or LED lighting 126 and/or receive input to interact with the dynamic transaction card via, for example, a sensor 124. Although FIG. 1 depicts a single sensor, 124, multiple sensors may be included in dynamic transaction card 124. Dynamic transaction card 120 also may be 
As per claim 11
Zarakas discloses wherein the DTC further comprises a DTC processor, the DTC processor external of the DTPU, the DTC processor for receiving and storing transferred data (0018 “A dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip”)
As per claim 12
Zarakas discloses wherein the DTC further comprises a display for displaying information (0018 “As described herein, an application may generate a display (e.g., dot matrix, LED display, OLED display, EL (Electroluminescent), and/or the like) to illustrate various features of an account such as account data (e.g., account balance, account limit, transaction history, budget balance, budget limit, and/or the like) and/or transaction data (e.g., transaction amount, effect of transaction on a budget and/or account balance, and/or the like)”).
As per claim 13
Zarakas discloses wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute a set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device (0018 “A dynamic transaction card may include a number of interactive components, including for example, components that 
As per claim 14
Zarakas discloses wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands including commands to install an Applet displaying a credit card personality (0012-0014, 0108, 0117 “As described herein, card 200 may be fully or partially pre-loaded with account and/or card data. For example, an applet and placeholder data (or actual data) may be stored within dynamic card 200”, 0147 “Data 
As per claim 15
Zarakas discloses wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC (0016, 0044, 0056 “An EMV chip 122 embedded in the dynamic transaction card 120 may include a number of contacts that may be connected and activated using an interface device”, 0066)
As per claim 17
Zarakas discloses wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer (0015, 0061, 0071, 0073)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zarakas as applied to claim 2 above, and further in view of Olson et al. (U.S. Patent Publication 2013/00320081, now U.S. Patent 9,286,561, hereinafter referred to as Olson).
As per claim 8
Zarakas discloses selected data transferred from the DAD to the DTC comprising data pertaining to the plurality of selectable personalities and stored on the DTC (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”, 0019 “For example, upon receiving a request to power-up the dynamic transaction card via, for example, a sensor or other input mechanism, the dynamic transaction card may request connection to a mobile device via an antenna or other connection technology (e.g. a Bluetooth antenna, an NFC antenna, RFID, Infra-Red (IR), and/or the like). Upon establishing a secure connection between the dynamic transaction card and a mobile device, the dynamic transaction card may request updated account information for accounts stored on the dynamic transaction card”, 0147 “For example, where partially pre-loaded card and/or account data are stored on a dynamic card, new card and/or account data may be received from an account holder's mobile device via a wireless connection (e.g., BLE, NFC, WiFi, and/or the like) or a contact connection (e.g., using a terminal in contact with an EMV chip and/or other microchip). Data received may include an applet and/or applet data required to execute 
Zarakas does not explicitly disclose wherein the selected data transferred from the DAD to the DTC comprising data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface.  Olson teaches wherein the selected data transferred from the DAD to the DTC comprising data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface (Figure 1 elements 111 and 112, 0033 “Generally, the first icon 111 and the second icon 112 function to capture inputs on the sheet 110 to enable user selection from available payment methods and to enable authentication of the payment card 100 for a payment, as described below. As described above, the payment card 100 can include additional input regions, such as a third input region aligned with a third icon and a fourth input region aligned with a fourth icon”, 0034).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method for updating an existing dynamic transaction card of Zarakas with the payment card and methods of Olson for the purpose of providing a payment card that functions to consolidate multiple plastic payment cards into a single physical card that can imitate payment functionalities of the multiple plastic payment cards through manipulation of a magnetic stripe emulator (0020).
As per claim 9

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method for updating an existing dynamic transaction card of Zarakas with the payment card and methods of Olson for the purpose of providing a payment card that functions to consolidate multiple plastic payment cards into a single physical card that can imitate payment functionalities of the multiple plastic payment cards through manipulation of a magnetic stripe emulator (0020).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zarakas as applied to claim 2 above, and further in view of Weissman (U.S. Patent 6,353,811).
As per claim 10
Zarakas, while disclosing the limitations of claim 7, does not explicitly disclose wherein the DTC further includes one or more keys, at least one of the one or more keys enabling user selection of a personality from the plurality of personalities and wherein the display indicates the selectable personality.  Weissman teaches wherein the DTC further includes one or more keys, at least one of the one or more keys enabling user selection of a personality from the plurality of personalities and wherein the display indicates the selectable personality (5:42-48, 5:67-6:6)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method for updating an existing dynamic transaction card of Zarakas with the credit card billing system of Weissman for the purpose of allowing a cardholder to allocate payments so as to control and identify the specific prior expenditures as to which interest is accruing (2:2-4).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zarakas as applied to claim 15 above, and further in view of Wishne (U.S. Patent Publication 2017/0161978).
As per claim 16
Zarakas, while disclosing the limitations of claim 15, does not explicitly disclose wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry.  Wishne teaches wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry (0043 “The passive smart device 300 may be packaged in many forms, including a sticker or label, a credit, debit, or payment card, a wearable device (e.g. a smart watch, ring, or bracelet), or a key fob”, 0044-0045)
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES D NIGH/Senior Examiner, Art Unit 3685